[Cite as State v. Hudson, 2015-Ohio-3975.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


State of Ohio,                                      :

                 Plaintiff-Appellee,                :
                                                                          No. 14AP-868
v.                                                  :                  (C.P.C. No. 13CR-4472)

David Hudson,                                       :                (REGULAR CALENDAR)

                 Defendant-Appellant.               :



                                             D E C I S I O N

                                  Rendered on September 29, 2015


                 Ron O'Brien, Prosecuting Attorney, and Barbara A.
                 Farnbacher, for appellee.

                 Meeks and Thomas Co., L.P.A., and David H. Thomas, for
                 appellant.

                  APPEAL from the Franklin County Court of Common Pleas

KLATT, J.
         {¶ 1} Defendant-appellant, David Hudson, appeals from a judgment of conviction
entered by the Franklin County Court of Common Pleas. For the following reasons, we
affirm that judgment.
I. Factual and Procedural Background
         {¶ 2} On August 22, 2013, a Franklin County Grand Jury indicted appellant with
single counts of attempted murder, kidnapping, and aggravated robbery as well as two
counts of rape and three counts of felonious assault. The counts arose out of a violent
sexual assault of appellant's friend's wife.            Appellant entered not guilty pleas and
proceeded to a trial. Appellant waived his right to a jury trial and was instead tried to the
court.
No. 14AP-868                                                                                         2

       {¶ 3} The victim provided graphic testimony describing how appellant violently
attacked her in her home.1 The attack began with appellant putting a knife to her throat
and dragging her into a dining room. Appellant tore out the victim's dentures with the
knife and forced her to perform fellatio on him. He then dragged her up the stairs to her
bedroom and forced her to perform fellatio again. In the bedroom, appellant stabbed her
with the knife in her face and throat and tried to break her arms and neck. He then
grabbed a screwdriver and stabbed her with that multiple times. In addition, appellant
attempted to suffocate the victim with items of clothing and a pillow. He also punched
her and stomped on her with his feet. Appellant eventually left the house, but not before
taking the victim's wedding ring off her finger.
       {¶ 4} The trial court found appellant guilty of all counts and sentenced him to
consecutive prison terms for each conviction for a total prison sentence of 55 years.
II. The Appeal
       {¶ 5} Appellant appeals to this court. His appellate counsel, however, filed a
motion to withdraw and a brief pursuant to Anders v. California, 386 U.S. 738 (1967),
stating that he could find no errors prejudicial to appellant which may be argued to this
court on appeal. In Anders, the United States Supreme Court held if, after a conscientious
examination of the record, a defendant's counsel concludes the appeal is wholly frivolous,
counsel should so advise the court and request permission to withdraw. Id. at 744.
Counsel must accompany this request with a brief identifying anything in the record that
could arguably support the client's appeal. Id. Counsel also must furnish the client with a
copy of the brief and request to withdraw and allow the client sufficient time to raise any
matters that the client chooses. Id. Once the defendant's counsel satisfies these
requirements, the appellate court must fully examine the proceedings below to determine
whether the case is wholly frivolous. Id. If the appellate court also determines the appeal
is wholly frivolous, it may grant counsel's request to withdraw and dismiss the appeal
without violating constitutional requirements or may proceed to a decision on the merits
if state law so requires. Id. On the other hand, if this court concludes that there are




1Appellant had been staying off and on at the victim's house because the victim and her husband allowed
appellant's girlfriend and child to stay with them for awhile.
No. 14AP-868                                                                              3

arguably meritorious issues for appeal, and therefore not wholly frivolous, we must afford
appellant the assistance of counsel to address those issues. Id.
       {¶ 6} Appellate counsel in this matter has followed the procedure in Anders and
we have already granted counsel's motion to withdraw. This court also notified appellant
of his counsel's representations and afforded him ample time to file a pro se brief.
Appellant did not file such a brief. This case is now before us for an independent review
to decide whether any arguably meritorious issues exist.
       {¶ 7} Counsel's Anders brief identifies two potential issues for appeal: Whether
the trial court erred by not merging certain convictions for purposes of sentencing and by
sentencing appellant to maximum and consecutive prison terms. These issues are not
meritorious.
       A. Merger
       {¶ 8} In State v. Ruff, 143 Ohio St. 3d 114, 2015-Ohio-995, the Supreme Court of
Ohio set forth a test for determining whether offenses merge under R.C. 2941.25 for
purposes of sentencing:
               [W]hen determining whether offenses are allied offenses of
               similar import within the meaning of R.C. 2941.25, courts
               must ask three questions when defendant's conduct supports
               multiple offenses: (1) Were the offenses dissimilar in import
               or significance? (2) Were they committed separately? and (3)
               Were they committed with separate animus or motivation? An
               affirmative answer to any of the above will permit separate
               convictions. The conduct, the animus, and the import must all
               be considered.

Id. at ¶ 31; see also State v. Hobbs, 10th Dist. No. 14AP-225, 2015-Ohio-2419, ¶ 32-33.
       {¶ 9} The trial court fully considered the merger arguments and rejected them.
We agree. All of appellant's convictions arose from separate conduct and would not
merge for purposes of sentencing. The three separate counts of felonious assault arose
from separate conduct: (1) stabbing the victim with a screwdriver, (2) stabbing her with a
knife, and (3) punching and stomping on her. Appellant's attempt to suffocate the victim
with clothes and a pillow is separate conduct that supports the attempted murder
conviction. The two rape convictions also involved separate instances of forced fellatio,
one in the dining room and the other upstairs in the bedroom. The kidnapping conviction
involved appellant's conduct in dragging the victim to the upstairs bedroom and the
No. 14AP-868                                                                               4

aggravated robbery conviction arose when appellant stole the victim's wedding ring after
the assault. We find no meritorious issues that arise from the trial court's decision not to
merge convictions for purposes of sentencing.
       B. Sentencing
       {¶ 10} An appellate court reviews a trial court's sentencing decision to determine
whether clear and convincing evidence establishes that the sentence is contrary to law.
State v. Stubbs, 10th Dist. No. 13AP-810, 2014-Ohio-3696, ¶ 15, citing State v. Mercier,
10th Dist. No. 13AP-906, 2014-Ohio-2910, ¶ 4. Applying that standard, we look to the
record to determine whether the sentencing court considered and properly applied the
statutory guidelines and whether the sentence is otherwise contrary to law. Id., citing
State v. Burton, 10th Dist. No. 06AP-690, 2007-Ohio-1941, ¶ 19. See also State v. White,
1st Dist. No. C-130114, 2013-Ohio-4225, ¶ 9-10 (applying same standard of review).
       {¶ 11} The trial court sentenced appellant to maximum prison terms for his rape
convictions. The trial court noted in appellant's judgment of conviction that it
"considered the purposes and principles of sentencing set forth in R.C. 2929.11 and the
factors set forth in R.C. 2929.12. In addition, the Court has weighed the factors as set
forth in the applicable provision of R.C. 2929.13 and R.C. 2929.14." That language
demonstrates that the trial court properly considered and applied the sentencing
guidelines. Stubbs at ¶ 14, citing State v. Foster, 10th Dist. No. 12AP-69, 2012-Ohio-4129,
¶ 15. Additionally, the length of the prison terms is within the statutory guidelines for his
convictions. Stubbs at ¶ 16. Appellant's maximum prison sentences are not contrary to
law and we find no meritorious issues for appellate review in this regard.
       {¶ 12} The trial court also ordered that appellant's sentences be served
consecutively. In order to impose consecutive sentences, a trial court must make findings
required by R.C. 2929.14(C)(4). State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-3177,
¶ 26. That statute provides:
              If multiple prison terms are imposed on an offender for
              convictions of multiple offenses, the court may require the
              offender to serve the prison terms consecutively if the court
              finds that the consecutive service is necessary to protect the
              public from future crime or to punish the offender and that
              consecutive sentences are not disproportionate to the
              seriousness of the offender's conduct and to the danger the
No. 14AP-868                                                                            5

              offender poses to the public, and if the court also finds any of
              the following:

              (a) The offender committed one or more of the multiple
              offenses while the offender was awaiting trial or sentencing,
              was under a sanction imposed pursuant to section 2929.16,
              2929.17, or 2929.18 of the Revised Code, or was under post-
              release control for a prior offense.

              (b) At least two of the multiple offenses were committed as
              part of one or more courses of conduct, and the harm caused
              by two or more of the multiple offenses so committed was so
              great or unusual that no single prison term for any of the
              offenses committed as part of any of the courses of conduct
              adequately reflects the seriousness of the offender's conduct.

              (c) The offender's history of criminal conduct demonstrates
              that consecutive sentences are necessary to protect the public
              from future crime by the offender.

       {¶ 13} A word-for-word recitation of the language of the statute is not required,
and as long as the reviewing court can discern that the trial court engaged in the correct
analysis and can determine that the record contains evidence to support the findings,
consecutive sentences should be upheld. Id. at ¶ 29.
       {¶ 14} At appellant's sentencing hearing, the trial court made the following
findings to support its imposition of consecutive sentences:
              Consecutive sentences are clearly justified here because I find
              definitively that such sentences are necessary to protect the
              public from future crime or to punish the offender for the
              absolute ferocity of the attacks and that consecutive sentences
              are clearly not disproportionate to the seriousness of the
              conduct that occurred here and to the danger that the
              defendant would otherwise pose to the public.

              The court also finds that at least two of these offenses were
              committed as a part of one of more courses of conduct and the
              harm caused here was so great or unusual that no single
              prison term for any of the offenses committed as a part of the
              course of conduct here adequately would reflect the
              seriousness of the offender's conduct.

(Sept. 25, 2014 Tr. 32-33.)
       {¶ 15} These findings were also included in the judgment entry of conviction.
No. 14AP-868                                                                              6

         {¶ 16} With these findings, we can discern that the trial court engaged in the
correct analysis in deciding whether to impose consecutive sentences. Bonnell. We also
can determine that the record contains evidence that supports the trial court's findings.
We find no meritorious issues that arise from the trial court's imposition of consecutive
sentences in this case.
III. Conclusion
         {¶ 17} After our independent review of the record, we are unable to find any non-
frivolous issues for appeal, and we agree that the issues raised in appellant's Anders brief
are not meritorious. State v. Muhammad, 10th Dist. No. 12AP-906, 2013-Ohio-2776,
¶ 14. Accordingly, we affirm the judgment of the Franklin County Court of Common
Pleas.
                                                                       Judgment affirmed.

                      LUPER SCHUSTER and HORTON, JJ., concur.